 
 
 
EXHIBIT 10.2
 
 
 
 
 
PARENT UNDERTAKING AGREEMENT
 
Dated as of March 9, 2010
 
made by
 
CROWN HOLDINGS, INC.
 
as a Parent Undertaking Party,
 
CROWN CORK & SEAL COMPANY, INC.
 
as a Parent Undertaking Party,
 
and
 
CROWN INTERNATIONAL HOLDINGS, INC.
 
as a Parent Undertaking Party,
 
in favor of
 
THE PURCHASERS AND FACILITY AGENTS REFERRED TO HEREIN
 
and
 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, New
York Branch.
 
as Agent
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
 
 
Page
 

  SECTION 1. Unconditional Undertaking  2  
 
     
SECTION 2.
Obligations Absolute
 2  
 
      SECTION 3.  Waivers and Acknowledgments  4           SECTION 4. 
Subrogation  4           SECTION 5.  Representations and Warranties  5          
SECTION 6.  Covenants  9           SECTION 7.  Payments Free and Clear of Taxes,
etc.  14           SECTION 8.  Amendments, etc.  15           SECTION 9. 
Notices; Effectiveness; Electronic Communications  15           SECTION 10.  No
Waiver; Remedies  17           SECTION 11.  Continuing Agreement; Assignments
under Receivables Purchase Agreement  17           SECTION 12.  Entire
Agreement  17           SECTION 13.  Severability of Provisions  17          
SECTION 14.  Confidentiality  17           SECTION 15.  Governing Law;
Jurisdiction; Waiver of Jury Trial, etc.  18

 



 
 

--------------------------------------------------------------------------------

 


 
PARENT UNDERTAKING AGREEMENT
 
PARENT UNDERTAKING AGREEMENT (this “Agreement”) dated as of March 9, 2010, made
by CROWN HOLDINGS, INC., a Pennsylvania corporation (“Crown Holdings”), CROWN
CORK & SEAL COMPANY, INC., a Pennsylvania corporation (“CCSC”), and CROWN
INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“CIH”, and together with
Crown Holdings and CCSC, the “Parent Undertaking Parties”, and each,
individually, a “Parent Undertaking Party”), in favor of the Purchasers and
Facility Agents as defined in the Receivables Purchase Agreement and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, New
York Branch. (“Rabobank”), as administrative agent (the “Agent”) for the
Purchasers and the other Owners.
 
PRELIMINARY STATEMENTS.
 
1.           (i) Crown Holdings, Inc. owns, directly or indirectly, all of the
issued and outstanding shares of common stock of CCSC and CIH, (ii) CCSC owns,
directly or indirectly, all of the issued and outstanding shares of common stock
of Crown Cork & Seal Receivables (DE) Corporation, a Delaware corporation (the
“Seller”), and all of the issued and outstanding shares of common stock of the
US Originator (as hereinafter defined) and (iii) CIH owns, directly or
indirectly, all of the partnership interests of the Canadian Originator (as
defined in the Receivables Purchase Agreement).
 
2.           The Seller and Crown Cork & Seal USA, Inc., a Delaware corporation
(“Crown USA”), as Servicer, have entered into a Receivables Purchase Agreement
dated as of the date hereof (as it may from time to time be amended,
supplemented or otherwise modified, being the “Receivables Purchase Agreement”)
with the Purchasers and Facility Agents and Rabobank, as the Agent, pursuant to
which the Seller may sell to each Purchaser undivided percentage ownership
interests in its accounts receivable that were originally owed to each
Originator and that have been or may be acquired from time to time by the Seller
from the US Originator (as defined below) and the Canadian Originator pursuant
to a Third Amended and Restated Receivables Sale Agreement dated as of the date
hereof (as it may from time to time be further amended, supplemented or
otherwise modified, being the “Sale Agreement”) among, Crown USA, as US
Originator (the “US Originator”), the Canadian Originator, the Seller, and Crown
USA, as the initial Servicer.
 
3.           It is a condition precedent to the effectiveness of the Receivables
Purchase Agreement that the Parent Undertaking Parties shall have executed and
delivered this Agreement.
 
4.           Terms defined in either the Receivables Purchase Agreement or the
Sale Agreement and not otherwise defined in this Agreement are used in this
Agreement as defined in the Receivables Purchase Agreement or the Sale
Agreement, as applicable.
 
NOW, THEREFORE, in consideration of the premises, and the substantial direct and
indirect benefits to the Parent Undertaking Parties from the financing
arrangements contemplated by the Receivables Purchase Agreement and the Sale
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parent Undertaking Parties hereby agree
that, effective as of the date hereof, as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SECTION 1. Unconditional Undertaking.
 
(a) The Parent Undertaking Parties, jointly and severally, hereby
unconditionally and irrevocably undertake and agree with and for the benefit of
each of the Purchasers and the other Owners, each of the Facility Agents and the
Agent (collectively the “Indemnified Parties”) to cause the due and punctual
performance and observance by the Servicer (so long as any Affiliate of any of
the Parent Undertaking Parties is the Servicer) and each of the Originators and
each of their respective successors and assigns, of such party’s covenants,
agreements and obligations contained in (i) the Receivables Purchase Agreement;
(ii) the Receivables Sale Agreement and (iii) the other Transaction Documents
(together, the “Obligations”) and undertake and agree to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Indemnified Parties, or any of them, in enforcing any rights under this
Agreement. In the event that the Servicer (so long as any Affiliate of any of
the Parent Undertaking Parties is the Servicer) or any of the Originators shall
fail in any manner whatsoever to perform or observe any of its Obligations when
the same shall be required to be performed or observed, then the Parent
Undertaking Parties shall themselves duly and punctually perform or observe, or
cause to be duly and punctually performed and observed, such Obligation, and it
shall not be a condition to the accrual of the obligation of the Parent
Undertaking Parties hereunder to perform or observe any Obligation (or to cause
the same to be performed or observed) that any Indemnified Party shall have
first made any request of or demand upon or given any notice to the Servicer
(whether or not any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or any of their successors or assigns, or
have instituted any action or proceeding against the Servicer (whether or not
any Affiliate of any of the Parent Undertaking Parties is the Servicer) or any
of the Originators or any of their successors or assigns in respect thereof.
 
(b) For the avoidance of doubt, the Parent Undertaking Parties shall have no
obligation to guaranty (and do not guaranty) any obligations of the Obligors
under the Receivables or any obligation of the Seller under the Receivables
Purchase Agreement.
 
SECTION 2. Obligations Absolute. The Parent Undertaking Parties, jointly and
severally, undertake and agree that the Obligations will be paid and performed
strictly in accordance with the terms of the Transaction Documents and each
other document delivered in connection therewith, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Indemnified Party with respect thereto. The
obligations of the Parent Undertaking Parties under this Agreement are
independent of the Obligations, and a separate action or actions may be brought
and prosecuted against the Parent Undertaking Parties to enforce this Agreement,
irrespective of whether any action is brought against the Servicer (whether or
not any Affiliate of any of the Parent Undertaking Parties is the Servicer) or
any of the Originators or whether the Servicer (whether or not any Affiliate of
any of the Parent Undertaking Parties is the Servicer) or any of the Originators
are joined in any such action or actions. The liability of the Parent
Undertaking Parties under this Agreement shall be irrevocable, absolute and
unconditional irrespective of, and, to the extent permitted by law, the Parent
Undertaking Parties hereby irrevocably waive any defenses (except for any
defenses arising or accruing as a result of the gross negligence or willful
misconduct of the Indemnified Parties) any of them may now or hereafter have in
any way relating to, any or all of the following:
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(a) any lack of validity or enforceability of the Obligations or any Pool
Receivable, any Receivable Interest or any Related Security, or of any
Transaction Document or any other document relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations under the Transaction Documents or any other
document relating thereto, or any other amendment or waiver of or any consent to
departure from any Transaction Document or any other document relating thereto;
 
(c) any taking, exchange, release or nonperfection of or failure to transfer
title to any asset or collateral, or any taking, release, amendment or waiver of
or consent to departure from any guaranty, for all or any of the Obligations;
 
(d) any manner of application of any asset or collateral, or proceeds thereof,
to all or any of the Obligations, or any manner of sale or other disposition of
any asset or collateral for all or any of the Obligations or any other
obligations of the Seller, the Servicer (whether or not any Affiliate of any of
the Parent Undertaking Parties is the Servicer) or any of the Originators under
the Transaction Documents or any other document relating thereto;
 
(e) any change, restructuring or termination of the structure or existence of
the Seller, the Servicer (whether or not any Affiliate of any of the Parent
Undertaking Parties is the Servicer) or any of the Originators;
 
(f) any failure of any Indemnified Party to disclose to the Parent Undertaking
Parties any information relating to the financial condition, operations,
properties or prospects of the Seller, or any of the Originators now or in the
future known to such Indemnified Party (the Parent Undertaking Parties waiving
any duty on the part of such Indemnified Party to disclose such information);
 
(g) any impossibility or impracticality of performance, illegality, any act of
any government, or any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Indemnified Party that might constitute a defense available to, or a
discharge of, the Seller, the Servicer (whether or not any Affiliate of any of
the Parent Undertaking Parties is the Servicer) or any of the Originators or a
guarantor of the Obligations; or
 
(h) any other circumstance, event or happening whatsoever, whether foreseen or
unforeseen and whether similar or dissimilar to anything referred to above in
this Section 2.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time (x) any payment in connection with any of the Obligations is
rescinded or must otherwise be returned by any Indemnified Party, or (y) any
performance or observance of any Obligation is rescinded or otherwise
invalidated, upon the insolvency, bankruptcy or reorganization of the Seller,
the Servicer (if any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or otherwise, all as though payment had not
been made or as though such Obligation had not been performed or observed.
 
SECTION 3. Waivers and Acknowledgments.
 
(a) To the extent permitted by applicable law, the Parent Undertaking Parties
hereby waive promptness, diligence, notice of acceptance and any other notice
(except to the extent that such other notice is expressly required to be given
to the Parent Undertaking Parties by any Indemnified Party pursuant to any other
Transaction Document) with respect to any of the Obligations and this Agreement
and any other document related thereto, and any requirement that any Indemnified
Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Servicer (whether or
not any Affiliate of any of the Parent Undertaking Parties is the Servicer) or
any of the Originators or any other Person or any asset or collateral.
 
(b) The Parent Undertaking Parties hereby waive any right to revoke this
Agreement, and acknowledge that this Agreement is continuing in nature and
applies to all Obligations, whether existing now or in the future.
 
SECTION 4. Subrogation. The Parent Undertaking Parties shall not exercise or
assert any rights that any of them may now have or hereafter acquire against the
Servicer (to the extent a Parent Undertaking Party is not the Servicer), or any
of the Originators that arise from the existence, payment, performance or
enforcement of the Parent Undertaking Parties’ obligations under this Agreement
or any other Transaction Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification or any
right to participate in any claim or remedy of any Indemnified Party against
such Servicer or any of the Originators or any asset or collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from
such Servicer or any of the Originators, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all amounts in
connection with the Obligations and all amounts payable under this Agreement
shall have been paid in full and all other amounts payable to the Indemnified
Parties under the Transaction Documents shall have been paid in full. If any
amount shall be paid to any of the Parent Undertaking Parties in violation of
the preceding sentence at any time prior to the later of (i) the payment in full
of the Obligations and all other amounts payable under this Agreement and all
amounts payable to the Indemnified Parties under the Transaction Documents and
(ii) the Termination Date, such amount shall be held in trust for the benefit of
the Indemnified Parties and shall forthwith be paid to the Agent to be credited
and applied to the Obligations, whether matured or unmatured, in accordance with
the terms of the Transaction Documents or to be held by the Agent as collateral
security for any Obligations payable under this Agreement thereafter arising.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
SECTION 5. Representations and Warranties. Each of the Parent Undertaking
Parties hereby represents and warrants as to itself as follows:
 
(a) Such Parent Undertaking Party is a corporation, validly incorporated and
existing and in good standing under the laws of the jurisdiction of its
organization.  Except where failure could not be reasonably expected to have a
materially adverse effect on (i) the business, assets, operations or condition
(financial or otherwise), contingent liabilities or prospects of Crown Holdings
and its Subsidiaries taken as a whole, (ii) the ability of any Affiliate of
Crown Holdings that is a party to any of the Transaction Documents to perform
any of its obligations under any Transaction Document to which it is a party,
(iii) the rights of or benefits available to the Purchasers taken as a whole
under the Transaction Documents, or (iv) the value of the Receivable Interests
taken as a whole, or the validity, enforceability, perfection or priority of any
Liens, taken as a whole, granted to the Agent (for the benefit of the
Purchasers) on such Receivable Interests pursuant to the Transaction Documents
(a “Material Adverse Effect”), such Parent Undertaking Party (a) is duly
qualified to transact business and is in good standing in each jurisdiction
where the nature and extent of its business and properties require the same, and
(b) possesses all requisite authority, power, licenses, approvals, permits,
authorizations, and franchises to use its assets and conduct its business as is
now being, or is contemplated herein to be, conducted.
 
(b) As of the Effective Date, (i) all of the issued and outstanding shares of
common stock of CCSC and CIH are owned, directly or indirectly, by Crown
Holdings; (ii) all of the issued and outstanding shares of common stock of the
Seller and the US Originator, are owned, directly or indirectly, by CCSC; and
(iii) all of the issued and outstanding partnership interests of the Canadian
Originator are owned, directly or indirectly, by CIH; in each case free and
clear of any Adverse Claim other than a pledge of the stock of the Originators
as security for the Existing Credit Facilities.
 
(c) The execution, delivery and performance by such Parent Undertaking Party of
each of this Agreement and the other Transaction Documents to which such Parent
Undertaking Party is a party, and the transactions contemplated hereby and
thereby, are within such Parent Undertaking Party’s corporate powers, have been
duly authorized by all necessary corporate action and do not (i) contravene such
Parent Undertaking Party’s charter or bylaws, (ii) violate any applicable law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award binding on or affecting such Parent Undertaking Party or any of its
properties, or (iii) breach or result in a default under, or result in the
acceleration of (or entitle any party to accelerate) the maturity of any
obligation of such Parent Undertaking Party under, or result in or require the
creation of any Lien upon or security interest in any property of such Parent
Undertaking Party pursuant to the terms of, any credit or loan agreement,
indenture, or other agreement or instrument binding on or affecting such Parent
Undertaking Party or any of its properties. Each of this Agreement and the other
Transaction Documents to which such Parent Undertaking Party is a party when
delivered will have been duly executed and delivered by such Parent Undertaking
Party. Without limiting the generality of the foregoing, the transactions
evidenced by the Transaction Documents constitute (i) a “Permitted Receivables
or Factoring Financing” under and as defined in the Existing Credit Facilities;
(ii) a “Qualified Receivables Transaction” under and as defined in the Indenture
dated September 1, 2004 among Crown European Holdings S.A., the Guarantors named
therein, Wells Fargo Bank, N.A., as trustee for the holders of the 6¼% First
Priority Senior Secured Notes due 2011 issued pursuant thereto; (iii) a
“Qualified Receivables Transaction” under and as defined in the Indenture dated
November 18, 2005 among Crown Americas LLC and Crown Americas Capital Corp., the
Guarantors named therein and Citibank, N.A., as trustee for the holders of the 7
¾ % Senior Notes due 2015 issued pursuant thereto; (iv) a “Qualified Receivables
Transaction” under and as defined in the Indenture dated November 18, 2005 among
Crown Americas LLC and Crown Americas Capital Corp., the Guarantors named
therein and Citibank, N.A., as trustee for the holders of the 7 5/8% Senior
Notes due 2013 issued pursuant thereto; and (v) a “Qualified Receivables
Transaction” under and as defined in the Indenture dated as of May 8, 2009 among
Crown Americas LLC and Crown Americas Capital Corp. II, the Guarantors named
therein and the Bank of New York Mellon Trust Company, N.A., as trustee for the
holders of the 7 5/8% Senior Notes due 2017 issued pursuant thereto.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(d) No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by such Parent Undertaking Party of this
Agreement or any of the other Transaction Documents to which such Parent
Undertaking Party is a party, or to ensure the legality, validity or
enforceability hereof or thereof.
 
(e) This Agreement is, and the other Transaction Documents to which such Parent
Undertaking Party is a party when delivered will be, the legal, valid and
binding obligation of such Parent Undertaking Party enforceable against such
Parent Undertaking Party in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and to general equitable principles.
 
(f) The consolidated balance sheet of Crown Holdings and its consolidated
subsidiaries as at December 31, 2009, and the related consolidated statements of
income and cash flows of such Parent Undertaking Party and its consolidated
subsidiaries for the fiscal year then ended, in each case certified by
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to the Agent, fairly present in all material respects the
consolidated financial condition of Crown Holdings and its consolidated
subsidiaries as at such date and the consolidated results of the operations of
Crown Holdings and its consolidated subsidiaries for the period ended on such
date, all in accordance with GAAP and, since December 31, 2009, there has been
no material adverse change in such condition or operations of such Parent
Undertaking Party, or the ability of such Parent Undertaking Party to perform
its obligations hereunder or under any other Transaction Document to which it is
a party, in each case other than to the extent expressly set forth on Schedule V
to the Receivables Purchase Agreement, Schedule V to the Sale Agreement, or in
any public filing prior to the date hereof with the Securities and Exchange
Commission.
 
(g) Except as disclosed in Crown Holdings’ public filings prior to the Effective
Date with the Securities and Exchange Commission or as disclosed in writing to
the Agent on or prior to the Effective Date, there is no pending or, to the
knowledge of such Parent Undertaking Party, threatened action, suit or
proceeding affecting such Parent Undertaking Party or any of its subsidiaries,
or its property or assets or the property or assets of any of its subsidiaries,
before any court, governmental agency or arbitrator or other authority, domestic
or foreign, which could reasonably be expected to have a Material Adverse
Effect, or which purports to affect the legality, validity or enforceability of
this Agreement or any of the other Transaction Documents to which such Parent
Undertaking Party is a party or the transactions contemplated hereby or thereby.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(h) Each Seller Report, Weekly Report, Daily Report and Receivables Activity
Report (in each case if prepared by such Parent Undertaking Party or any
Affiliate thereof, or to the extent that information contained therein is
supplied by such Parent Undertaking Party or any Affiliate thereof), and each
notice or other written item of information, exhibit, financial statement,
document, book, record or report, furnished or to be furnished at any time by
such Parent Undertaking Party or any Affiliate thereof to any Indemnified Party
in each case in connection with any Transaction Document is or will be accurate
in all material respects as of its date or as of the date so furnished, and no
such report or document contains or will contain any untrue statement of a
material fact or omits to state, or will omit to state, as of its date of
delivery or the date so furnished, a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading; provided that to the extent that any such Seller
Report, Weekly Report, Daily Report, Receivables Activity Report, notice or
other written item of information, exhibit, financial statement, document, book,
record or report was based upon or constitutes a forecast or projection, such
Parent Undertaking Party represents only that it (or such Affiliate) acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such Seller Report, Weekly Report, Daily Report, Receivables Activity Report,
notice or other written item of information, exhibit, financial statement,
document, book, record or report.
 
(i) There are no conditions precedent to the effectiveness of this Agreement or
any of the other Transaction Documents to which such Parent Undertaking Party is
a party that have not been satisfied or waived.
 
(j) The obligations of such Parent Undertaking Party under this Agreement and
each of the other Transaction Documents to which such Parent Undertaking Party
is a party do rank and will rank at least pari passu in priority of payment and
in all other respects with all other unsecured Debt of such Parent Undertaking
Party.
 
(k) Neither such Parent Undertaking Party nor any of its Affiliates is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.
 
(l) With respect to each such Parent Undertaking Party, each Originator and the
Seller, no ERISA Event has occurred or is reasonably expected to occur which
could reasonably be expected to have a Material Adverse Effect or give rise to a
Lien. Such Parent Undertaking Party and its ERISA Affiliates are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. No condition exists or event or transaction
has occurred with respect to any Pension Plan or Welfare Plan which reasonably
might result in the incurrence by such Parent Undertaking Party or any of such
Parent Undertaking Party’s ERISA Affiliates of any liability, fine or penalty
which could reasonably be expected to have a Material Adverse Effect. Such
Parent Undertaking Party does not have any contingent liability with respect to
post-retirement benefits provided by it or any of its Subsidiaries under a
Welfare Plan, other than (i) liability for continuation coverage described in
Part 6 of Subtitle B of Title I of ERISA and (ii) liabilities that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Except as could not reasonably be expected to have a Material Adverse Effect,
(A) each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities and (B) no Parent Undertaking Party nor any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Non-U.S. Plan.
 
(m) (i) Such Parent Undertaking Party and, to its knowledge, its Affiliates, are
not in violation of any Anti-Terrorism Law, including the Executive Order, and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(ii)           Such Parent Undertaking Party and, to its knowledge, its
Affiliates and their respective brokers or other agents acting or benefiting in
any capacity in connection with transactions contemplated by this Agreement and
the other Transaction Documents, are not any of the following:
 
(A)     
a Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 
(B)     
a Person or entity owned or controlled by, or acting for or on behalf of, any
Person or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 
(C)     
a Person or entity that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 
(D)     
a Person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(iii)           Such Parent Undertaking Party and to its knowledge, its
Affiliates and their respective brokers or other agents acting in any capacity
in connection with the transactions contemplated by this Agreement and the other
Transaction Documents, do not (A) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (ii) above, (B) deal in, or otherwise engage in
any transaction relating to, any property or interest in property blocked
pursuant to the Executive Order, or (C) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
SECTION 6. Covenants. Each of the Parent Undertaking Parties covenants and
agrees that (except in the case of subsection (e) of this Section 6, which shall
only apply to Crown Holdings), until the date that occurs 365 days after the
latest of (i) the Commitment Termination Date, and (ii) the date on which no
Capital of any Receivable Interest shall be outstanding and no Yield, fees or
other amounts remain unpaid under the Receivables Purchase Agreement, such
Parent Undertaking Party will, unless the Majority Facility Agents shall
otherwise consent in writing:
 
(a) Compliance with Laws, Etc. Comply with all applicable federal, state and
local laws, rules, regulations and orders with respect to it, except to the
extent failure to so comply would not reasonably be expected to have a Material
Adverse Effect.
 
(b) Preservation of Corporate Existence, Etc.. At all times (i) maintain its
existence and good standing in the jurisdiction of its organization (provided,
however, that such Parent Undertaking Party may consummate any merger or
consolidation permitted under Section 6(e)) and its authority to transact
business in all other jurisdictions where the failure to so maintain its
authority to transact business could reasonably be expected to have a Material
Adverse Effect; (ii) maintain all licenses, permits, and franchises necessary
for its business where the failure to so maintain could reasonably be expected
to have a Material Adverse Effect; and (iii) keep all of its assets which are
used in and necessary to its business in good working order and condition
(ordinary wear and tear excepted) and make all necessary repairs thereto and
replacements thereof, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
 
(c) Inspections. From time to time (but no more than two times per calendar year
prior to the occurrence of a Potential Event of Termination) upon two days’
prior notice and during regular business hours as requested by the Agent or any
Purchaser (such two days’ prior notice shall not be required following the
occurrence of an Event of Termination), allow the Agent or any Purchaser (or
their respective agents or representatives) to inspect any of the properties of
such Parent Undertaking Party or any of its consolidated subsidiaries, to review
reports, files, and other records of such Parent Undertaking Party or any of its
consolidated subsidiaries and to make and take away copies thereof, to conduct
tests or investigations, and to discuss any of the affairs, conditions, and
finances of such Parent Undertaking Party or any of its consolidated
subsidiaries with the other creditors, directors, officers, employees, other
representatives, and independent accountants of such Parent Undertaking Party
and its consolidated subsidiaries, all at the expense of such Parent Undertaking
Party.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(d) Reporting Requirements. Furnish to the Agent:
 
(i) as soon as available and in any event within 45 days (or such shorter period
for the filing of Crown Holdings’ Form 10-Q as may be required by the SEC) after
the end of each of the first three Fiscal Quarters of each Fiscal Year of Crown
Holdings (commencing with the Fiscal Quarter ending March 31, 2010), a
consolidated balance sheet of Crown Holdings and its Subsidiaries as of the end
of such Fiscal Quarter and consolidated statements of earnings and cash flow of
Crown Holdings and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by the chief financial officer, the principal
accounting officer, the treasurer or the controller financial officer (each a
“Financial Officer”) of Crown Holdings, it being understood and agreed that the
delivery of Crown Holdings’ Form 10-Q (as filed with the SEC), if certified as
required in this clause (i), shall satisfy the requirements set forth in this
clause;
 
(ii) as soon as available and in any event within 90 days (or such shorter
period for the filing of Crown Holdings’ Form 10-K as may be required by the
SEC) after the end of each Fiscal Year of Crown Holdings (commencing with the
Fiscal Year ended December 31, 2010), a copy of the annual audit report for such
Fiscal Year for Crown Holdings and its Subsidiaries, including therein a
consolidated balance sheet of Crown Holdings and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and cash flow of
Crown Holdings and its Subsidiaries for such Fiscal Year, in each case certified
(without any Impermissible Qualification) in a manner acceptable to the Agent by
PricewaterhouseCoopers LLP or other independent public accountants reasonably
acceptable to the Agent (it being understood and agreed that the delivery of
Crown Holdings’ Form 10-K (as filed with the SEC), if certified as required by
this clause (ii), shall satisfy such delivery requirement in this clause),
together with a certificate from a Financial Officer of Crown Holdings to the
effect that, in making the examination necessary for the signing of such
certificate, such Financial Officer has not become aware of any Event of
Termination or Potential Event of Termination that has occurred and is
continuing, or, if such Financial Officer has become aware of such Event of
Termination or Potential Event of Termination, describing such Event of
Termination or Potential Event of Termination and the steps, if any, being taken
to cure it, and concurrently with the delivery of the foregoing financial
statements, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Termination or
Potential Event of Termination (which certificate may be limited to the extent
required by accounting rules or guidelines);
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(iii) as soon as available and in any event within 45 days (or such shorter
period as may be required for the filing of Crown Holdings’ Form 10-Q by the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Crown Holdings (commencing with the Fiscal Quarter ending March 31,
2010), a Compliance Certificate from a Financial Officer of Crown Holdings to
the effect that, in making the examination necessary for the signing of such
certificate, such Financial Officers have not become aware of any Event of
Termination or Potential Event of Termination that has occurred and is
continuing, or, if such Financial Officers have become aware of such Event of
Termination or Potential Event of Termination, describing such Event of
Termination or Potential Event of Termination and the steps, if any, being taken
to cure it;
 
(iv) no later than January 31 of each Fiscal Year of Crown Holdings (commencing
with the Fiscal Year ending December 31, 2011), a detailed consolidated budget
of Crown Holdings and its Subsidiaries by Fiscal Quarter for such Fiscal Year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for each Fiscal Quarter
during such Fiscal Year) and, promptly when available, any significant revisions
of such budgets;
 
(v) promptly upon receipt thereof, copies of all reports submitted to Crown
Holdings or its Subsidiaries by independent certified public accountants in
connection with each annual, interim or special audit of the books of Crown
Holdings or any of its Subsidiaries made by such accountants, including any
management letters submitted by such accountants to management in connection
with their annual audit;
 
(vi) as soon as possible and in any event within five Business Days after (i)
the occurrence of any adverse development with respect to any litigation, action
or proceeding described in Section 5(g) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (ii) the
commencement of any litigation, action or proceeding of the type described in
Section 5(g), that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby, notice thereof and
copies of all documentation relating thereto;
 
(vii) as soon as possible, notice of any other development that could reasonably
be expected to have a Material Adverse Effect;
 
(viii) as soon as possible and in any event within three Business Days after
becoming aware of the occurrence of any Event of Termination or Potential Event
of Termination, a statement by a Financial Officer of Crown Holdings setting
forth details of such Event of Termination or Potential Event of Termination and
the action that Crown Holdings or its applicable Subsidiary has taken and
proposes to take with respect thereto;
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(ix) promptly after the sending or filing thereof, copies of all reports that
any Parent Undertaking Party sends to any of its securityholders (other than a
report by a Wholly Owned Subsidiary (as defined in the Existing Credit
Facilities)), and copies of all reports, registration statements (other than a
Form S-8 or any successor form) or other materials that any Parent Undertaking
Party files with the Securities and Exchange Commission or any national
securities exchange (other than the Luxembourg Stock Exchange);
 
(x) promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under any Transaction
Document from any Person other than the Agent, copies of the same;
 
(xi) promptly upon becoming aware that the sum of the “Available Dollar
Revolving Credit Commitment” and the “Available Euro Revolving Credit
Commitment” (in each case as defined in the Existing Credit Facilities as in
effect on the date hereof) does not exceed $100,000,000, notice thereof;
 
(xii) immediately upon becoming aware of the taking of any specific actions by
Crown Holdings or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
Crown Holdings or any ERISA Affiliate having to provide more than $1.0 million
in addition to the normal contribution required for the plan year in which
termination occurs to make such Pension Plan sufficient), or the occurrence of
an ERISA Event which could result in a Lien or in the incurrence by a Parent
Undertaking Party or any Subsidiary thereof of any liability, fine or penalty
which could reasonably be expected to have a Material Adverse Effect, or any
increase in the contingent liability of a Parent Undertaking Party or any
Subsidiary thereof with respect to any post-retirement Welfare Plan benefit if
the increase in such contingent liability which could reasonably be expected to
have a Material Adverse Effect, notice thereof and copies of all documentation
relating thereto;
 
(xiii) upon request by the Agent, copies of: (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Parent
Undertaking Party or ERISA Affiliate with the Internal Revenue Service with
respect to each Pension Plan; (B) the most recent actuarial valuation report for
each Pension Plan; (C) all notices received by any Parent Undertaking Party or
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (D) such other documents or governmental reports
or filings relating to any Plan as the Agent shall reasonably request;
 
(xiv) simultaneously with the delivery of financial statements pursuant to
Sections 6(d)(i) and (ii), certifications by the chief executive officer and a
Financial Officer under the Securities Exchange Act of 1934, as amended, the
Sarbanes-Oxley Act of 2002, as amended, and/or the rules and regulations of the
Securities and Exchange Commission; and
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(xv) such other information, documents, records or reports respecting the
condition or operations, financial or otherwise, of such Parent Undertaking
Party or any of its subsidiaries as the Agent may from time to time reasonably
request.
 
(e) Stock Ownership. Continue to own, directly or indirectly, or cause a
corporation owned directly or indirectly by the ultimate stockholders of such
Parent Undertaking Party in substantially the same proportions as their
ownership of stock of such Parent Undertaking Party, to own directly or
indirectly all of the issued and outstanding shares of capital stock of the
Seller and each of the Originators, free and clear of any Adverse Claim other
than a pledge of the stock of the Originators as security for the Existing
Credit Facilities.
 
(f) Merger, Etc. Not merge into or consolidate with any Person or permit any
Person to merge into it (including a reincorporation merger), unless, in each
case, (i) the Agent has received written notice thereof at least thirty days
prior to the consummation of such transaction, (ii) immediately after giving
effect thereto, no event shall occur and be continuing that constitutes an Event
of Termination or a Potential Event of Termination and (iii) the corporation
formed by such consolidation or into which such Parent Undertaking Party shall
be merged shall, at the effective time of such merger or consolidation, assume
such Parent Undertaking Party’s obligations under this Agreement and the other
Transaction Documents to which it is a party in a writing reasonably
satisfactory in form and substance to the Agent; and not sell, assign or
otherwise dispose of all, or substantially all, of its assets in any transaction
or series of transactions, unless, in each case, (A) immediately after giving
effect thereto, no event shall occur and be continuing that constitutes an Event
of Termination or a Potential Event of Termination, (B) such sale, assignment or
other disposition is to (x) one or more Affiliates of such Parent Undertaking
Party, or (y) a Person the acquisition of 100% of such Parent Undertaking Party
by whom would not constitute a Change of Control, and (C) such Affiliates or
such Person or the holder, directly or indirectly, of 100% of the equity
interests of such Affiliates or such Person shall, at the effective time of such
sale, assignment or disposition, assume such Parent Undertaking Party’s
obligations under this Agreement and the other Transaction Documents to which it
is a party in a writing reasonably satisfactory in form and substance to the
Agent.
 
(g) Taxes. Pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which material penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of such Person or cause a failure or forfeiture of title
thereto; provided that no Parent Undertaking Party nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings diligently conducted,
which proceedings have the effect of preventing the forfeiture or sale of the
property or asset that may become subject to such Lien, if it has maintained
adequate reserves with respect thereto in accordance with and to the extent
required under GAAP.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(h) Anti-Terrorism Law. (i) Not conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 5(m)(ii) above, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and each Parent Undertaking
Party shall deliver to the Agent any certification or other evidence requested
from time to time by the Agent in its reasonable discretion, confirming such
Parent Undertaking Party’s compliance with this Section 6(k)).
 
(i) Embargoed Person. At all times throughout the term of this Agreement, (a)
none of the funds or assets of the Parent Undertaking Parties that are sold,
contributed or otherwise transferred to any other party under the Transaction
Documents shall constitute property of, or shall be beneficially owned directly
or, to the knowledge of any Parent Undertaking Party, indirectly by, any
Embargoed Person that is identified on (1) the SDN List maintained by the Office
of Foreign Assets Control (OFAC), U.S. Department of the Treasury, and/or to the
knowledge of any Parent Undertaking Party, as of the date thereof, based upon
reasonable inquiry by such Parent Undertaking Party, on any Other List
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in the Parent Undertaking Parties (whether directly or indirectly),
is prohibited by law, or the purchases made by any such other party would be in
violation of law, or (2) the Executive Orders, and (b) no Embargoed Person shall
have any direct interest, and to the knowledge of any Parent Undertaking Party,
as of the date hereof, based upon reasonable inquiry by any Parent Undertaking
Party, indirect interest, of any nature whatsoever in the Parent Undertaking
Parties, with the result that the investment in the Parent Undertaking Party
(whether directly or indirectly), is prohibited by law or the transactions
contemplated by this Agreement are in violation of law.
 
SECTION 7. Payments Free and Clear of Taxes, etc. (a) Any and all payments by
each Parent Undertaking Party hereunder shall be made free and clear of and
without deduction for any and all present or future Taxes. If a Parent
Undertaking Party or the Agent shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Indemnified Party, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 7) such Indemnified Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Parent
Undertaking Party or the Agent shall make such deductions and (iii) such Parent
Undertaking Party or the Agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(b) In addition, each Parent Undertaking Party shall pay any present or future
Other Taxes that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement.
 
(c) Each Parent Undertaking Party shall indemnify each Indemnified Party for and
hold it harmless against the full amount of Taxes and Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 7) imposed on or paid by such Indemnified Party and
any liability (including penalties, additions to tax, interest and expenses
other than those incurred as a result of actions by such Indemnified Party
constituting the gross negligence or willful misconduct of such Indemnified
Party except to the extent that such actions shall have been approved by or
directed to be taken by such Parent Undertaking Party or any of its Affiliates)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within 30 days from the date such Indemnified Party makes written demand
therefor (with a copy to the Agent).
 
(d) Within 30 days after the date of any payment of Taxes or Other Taxes, each
Parent Undertaking Party shall furnish to the Agent, at its address referred to
in Section 9, the original or a certified copy of a receipt evidencing payment
thereof.
 
(e) Without prejudice to the survival of any other agreement of each Parent
Undertaking Party hereunder, the agreements and obligations of each Parent
Undertaking Party contained in this Section 7 shall survive any termination of
the Receivables Purchase Agreement.
 
SECTION 8. Amendments, etc.. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Parent Undertaking Party herefrom
shall be effective unless in a writing signed by the Majority Facility Agents
(and, in the case of any amendment, also signed by each Parent Undertaking
Party), and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
SECTION 9. Notices; Effectiveness; Electronic Communications.
 
(a) Generally. Except as otherwise specifically provided herein (including
clause (b) below with respect to electronic communications to the Agent or the
Purchasers), all notices, consents and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered United States mail or sent by telecopier (i)
to any party hereto at its address or facsimile number, as the case may be, set
forth on the signature pages to this Agreement or (ii) to the Agent at 245 Park
Avenue, 37th Floor, New York, New York  10167, Attention: Transaction Management
Team, Facsimile No.: (914) 287-2254, Confirmation No.: (212) 808-6806. All
notices sent by hand or overnight courier service, or mailed by certified or
registered United States mail or telecopier, shall be deemed to have been given
when received; provided, however, that if such notice is received by any Person
after the normal business hours of such Person, such notice shall be deemed
delivered at the opening of business on the next Business Day for such Person.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(b) Electronic Communications.
 
(i) Each Parent Undertaking Party shall provide to the Agent all information,
documents and other materials that any such Person is obligated to furnish to
the Agent, as applicable, pursuant to this Agreement and the other Transaction
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) provides notice of any
Event of Termination or Potential Event of Termination or (B) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Agent to
tmteam@rabobank.com, or such other electronic mail address as the Agent shall
identify to the Parent Undertaking Parties. In addition, each Parent Undertaking
Party shall continue to provide the Communications to the Agent in the manner
specified in this Agreement but only to the extent requested by the Agent.
Nothing in this Agreement or any other Transaction Document shall prejudice the
right of the Agent to give any notice or other communication pursuant hereto or
to any other Transaction Document in any other manner specified herein or
therein.
 
(ii) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth in subclause (i) above shall constitute effective
delivery of the Communications to the Agent for purposes of each Transaction
Document.
 
(iii) Each party hereto agrees that any electronic communication referred to in
this clause (b) shall be deemed delivered upon the posting of a record of such
Communication as “sent” in the e-mail system of the sending party or, in the
case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent; provided,
however, that if such Communication is received by the Agent after the normal
business hours of the Agent, such Communication shall be deemed delivered at the
opening of business on the next Business Day for the Agent.
 
(iv) This clause (b) shall terminate on the date that no Agent Party is the
Agent under the Receivables Purchase Agreement.
 
(c) Change of Address, Etc. Any party hereto may change its mailing address,
telephone number, telecopier number or e-mail address for notices and other
communications hereunder and under the other Transaction Documents by notice to
the other parties hereto.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
SECTION 10. No Waiver; Remedies. No failure on the part of any Indemnified Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 11. Continuing Agreement; Assignments under Receivables Purchase
Agreement. This Agreement is a continuing agreement and shall, subject to the
reinstatement provisions contained in Section 2, (a) remain in full force and
effect until the later of (i) the payment and performance in full of the
Obligations and the payment of all other amounts payable under this Agreement
and (ii) the Termination Date, (b) be binding upon each Parent Undertaking
Party, its successors and permitted assigns, and (c) inure to the benefit of,
and be enforceable by, the Indemnified Parties and each of their respective
successors and permitted transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, (A) any
Purchaser or other Owner may assign all or any of its Receivable Interests under
the Receivables Purchase Agreement in accordance with the terms thereof, and (B)
the Agent may be replaced pursuant to the provisions of the Receivables Purchase
Agreement, and such assignee, or such replacement Agent, shall thereupon become
vested with all the benefits in respect thereof granted to such Owner, or the
Agent, as the case may be, herein or otherwise. The Parent Undertaking Parties
shall not have the right to assign this Agreement or any or all of its
respective rights or obligations hereunder or any interest herein to any Person
except either (i) in connection with a merger or consolidation permitted under
Section 6(e) or (ii) with the prior written consent of each Purchaser.
 
SECTION 12. Entire Agreement. This Agreement and the other Transaction Documents
to which the parties hereto are a party contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, written or oral, relating to the subject
matter hereof.
 
SECTION 13. Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
SECTION 14. Confidentiality. Except as otherwise required by applicable law, by
their acceptance of this Agreement the Agent and each Purchaser or other Owner
agrees to maintain the confidentiality of this Agreement (and all drafts
thereof) and all non-public information delivered in connection herewith in
communications with third parties and otherwise; provided that this Agreement
and such information may be disclosed (a) to third parties to the extent such
disclosure is made pursuant to a written confidentiality agreement in form and
substance substantially identical to this Section 14, (b) to the Agent’s and
each Purchaser’s and Owner’s legal counsel, accountants, auditors and other
advisors if they agree to hold it confidential, (c) to any nationally recognized
rating agency, and (d) pursuant to court order or subpoena; provided, however,
that the disclosure of this Agreement or other information required to be made
by or pursuant to court order or subpoena will not be made until each Parent
Undertaking Party has been notified at least five Business Days in advance of
any such disclosure, unless such notification is prohibited by applicable law or
such court order or subpoena.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws and provided that (to the extent not
inconsistent with the foregoing) such disclosure shall be made without
disclosing the names or other identifying information of any party.
 
SECTION 15. Governing Law; Jurisdiction; Waiver of Jury Trial, etc.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
(b) Each Parent Undertaking Party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is or is to be a party, or for recognition or
enforcement of any judgment, and each Parent Undertaking Party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Parent
Undertaking Party agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Transaction Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Transaction Document in the courts of any jurisdiction.
 
(c) Each Parent Undertaking Party irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Transaction
Documents to which it is or is to be a party in any New York State court or
United States federal court sitting in New York City. Each Parent Undertaking
Party hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(d) EACH PARENT UNDERTAKING PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION
DOCUMENTS, THE PURCHASES OR THE ACTIONS OF ANY INDEMNIFIED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
 
[Signature pages follow]
 
 
 


 
19

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the Parent Undertaking Parties have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.
 
 
                                                                                                                                   
CROWN HOLDINGS, INC.
   
By:  
/s/ Michael B. Burns
 
Name: Michael B. Burns
 
Title: Vice President & Treasurer
 
One Crown Way
 
Philadelphia, PA  19154
 
Attention: Michael B. Burns
   
Telephone No.:  (215) 698-5100
 
Telecopier No.:  (215) 676-6011
     
CROWN CORK & SEAL COMPANY, INC.
    By:  /s/ Michael B. Burns   Name: Michael B. Burns    Title: Vice President
& Treasurer    One Crown Way    Philadelphia, PA  19154    Attention: Michael B.
Burns   
Telephone No.:  (215) 698-5100
  Telecopier No.:  (215) 676-6011    

 
 
 
 
 
 
 
 
 Signature Page to
the Parent Undertaking Agreement
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
                                                                                                                                   
CROWN INTERNATIONAL HOLDINGS, INC.
   
By:  
/s/ Michael B. Burns
 
Name: Michael B. Burns
 
Title: Vice President & Treasurer
 
5301 Limestone Road
 
Wilmington, DE  19808
 
Attention: Donna Ebke
   
Telephone No.:  (302) 234-7946
 
Telecopier No.:  (302) 234-7665
     
With a copy to:
      One Crown Way    Philadelphia, PA  19154    Attention: Michael B. Burns   
Telephone No.:  (215) 698-5100
  Telecopier No.:  (215) 676-6011    

 
 
 
 
 
 
 Signature Page to
the Parent Undertaking Agreement